[J -100A-2016 and J -100B-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


MARY ANN PROTZ,                              :   No. 6 WAP 2016

                    Appellant                :   Appeal from the Order of the
                                             :   Commonwealth Court entered
                                             :   September 18, 2015 at No. 1024 CD
             v.                              :   2014, vacating the Order of the
                                             :   Workers' Compensation Appeal Board
                                             :   entered May 22, 2014 at No. A13-0096
WORKERS' COMPENSATION APPEAL                 :   and remanding with instructions.
BOARD (DERRY AREA SCHOOL
DISTRICT),                                   :   ARGUED: November     1,   2016

                    Appellees

MARY ANN PROTZ                               :   No. 7 WAP 2016

                                             :   Appeal from the Order of the
             v.                              :   Commonwealth Court entered
                                             :   September 18, 2015 at No. 1024 CD
                                             :   2014, vacating the Order of the
WORKERS' COMPENSATION APPEAL                 :   Workers' Compensation Appeal Board
BOARD (DERRY AREA SCHOOL                     :   entered May 22, 2014 at No. A13-0096,
DISTRICT)                                    :   and remanding with instructions.

                                             :   ARGUED: November     1,   2016
APPEAL OF: DERRY AREA SCHOOL
DISTRICT


                                       OPINION


JUSTICE WECHT                                    DECIDED: JUNE 20, 2017
      Section 306(a.2) of the Workers' Compensation Act allows employers to demand

that a claimant undergo an impairment -rating evaluation (IRE), during which a physician

must determine the "degree of impairment" that is due to the claimant's compensable
injury.        See 77 P.S. § 511.2(1).       In   order to make this assessment, the Act requires

physicians to apply the methodology set forth in "the most recent edition" of the

American          Medical Association        (AMA)    Guides to the Evaluation of Permanent

Impairment.         Id.   In   these consolidated appeals, we consider whether this mandate

violates the constitutional requirement that all legislative power "be vested in a General

Assembly, which shall consist of a Senate and a House of Representatives."                    PA.

CONST. art. II, § 1.      We hold that it does.

          In    2007, Mary Ann Protz sustained a work -related knee injury. Shortly thereafter,

her employer, Derry Area School District (Derry), voluntarily began paying temporary

total disability benefits.        In   October 2011, Protz underwent an IRE at Derry's request.

The IRE physician evaluated Protz and assigned to her a 10% impairment rating based

upon the Sixth Edition of the American Medical Association Guides to the Evaluation of

Permanent Impairment (the Guides).' Because Protz's impairment rating was less than

50%, Derry filed a modification petition seeking to convert Protz's disability status from

total to partial-the effect of which would be to limit the duration that Protz could receive

workers' compensation benefits.2 See 77 P.S. § 511.2(2) (providing that a claimant with

"a threshold impairment rating that is equal to or greater than fifty per centum" is

presumed to be totally disabled); 77 P.S. § 511.2(7) (limiting partial disability payments


1
       When Section 306(a.2) was enacted in 1996, the Fourth Edition of the Guides
was the "most recent edition." Since then, the Guides have undergone two major
revisions, the Fifth Edition (in 2001) and the Sixth Edition (in 2008).
2
         an employer requests an IRE within sixty days of the claimant's receipt of 104
          If
weeks of total -disability benefits, and the IRE yields an impairment rating of less than
50%, the IRE is self-executing, meaning that the claimant's disability status can be
modified from total to partial without the involvement of a Workers' Compensation
Judge. 77 P.S. § 511.2(1)-(2). Because Derry requested the instant IRE well beyond
that timeframe, Derry could not automatically modify Protz's disability status. See
Gardner v. W.C.A.B. (Genesis Health Ventures), 888 A.2d 758 (Pa. 2005).



                                   [J -100A-2016 and J -100B-2016] - 2
to five hundred weeks).     After holding a hearing on Derry's modification petition, a

Workers' Compensation Judge (WCJ) ruled that Protz's whole -body impairment was

less than 50%, and accordingly granted the petition.

       Protz appealed to the Workers' Compensation Appeal Board, arguing that the

General Assembly unconstitutionally delegated to the AMA the authority to establish

criteria for evaluating permanent impairment.             See PA. CONST. art.           II, §    1   ("[T]he

legislative power of this Commonwealth shall be vested in a General Assembly, which

shall consist of a Senate and a House of Representatives.").                      The Board rejected

Protz's constitutional argument and affirmed the WCJ's decision.

       Protz appealed to the Commonwealth Court, where she again argued that

Section 306(a.2) of the Act violates Article   II,   Section   1   of the Pennsylvania Constitution.

The Commonwealth Court, sitting en banc, reversed the Board's decision. The en banc

panel agreed with Protz that Section 306(a.2)'s requirement that physicians use "the

most recent edition" of the Guides violates Article II, Section 1.                Writing for the four -

judge majority, Senior Judge Dan Pellegrini recited the basic principle that the General

Assembly alone has the power to make laws, and it cannot constitutionally delegate that

power to any other branch of government or to any other body.                       Protz   v.   W.C.A.B.

(Derry Area Sch. Dist.), 124 A.3d 406, 412 (Pa. Cmwlth. 2015).

       The court acknowledged that, despite this seemingly broad prohibition, "the

General Assembly may delegate authority and discretion in connection with the

execution and administration of a law to an independent agency or an executive branch

agency where the General Assembly first establishes primary standards and imposes

upon others the duty to carry out the declared legislative policy in accordance with the

general provisions of the enabling legislation."                   Id.   at 413   (citing Blackwell       v.

Commonwealth, State Ethics Commission, 567 A.2d 630, 637 (Pa. 1989)). The court




                           [J -100A-2016 and J -100B-2016] - 3
explained that, when the legislature chooses to so delegate, two critical limitations

apply: first, "the basic policy choices must be made by the [I]egislature;" and second,

"the legislation must contain adequate standards which will guide and restrain the

exercise of the delegated administrative functions."     Id. (citing Gilligan v. Pa. Horse

Racing Commission, 422 A.2d 487, 489 (Pa. 1980)).

      Applying this test, the Commonwealth Court concluded that "the Act is wholly

devoid of any articulations of public policy governing the AMA," and that the Act lacks

"adequate standards to guide and restrain the AMA's exercise" of its delegated power to

create a methodology for grading impairment. Id. at 415. Instead, the court remarked,

the General Assembly bestowed upon the AMA "carte blanche authority to implement

[the AMA's] own policies and standards," which are then automatically adopted, sight

unseen. Id. at 416.

      The court went on to explain that, even if the General Assembly had included

"adequate standards" to "guide and restrain" the AMA's exercise of delegated authority,

Section 306(a.2) still would be unconstitutional because the AMA is a private

organization. Along these lines, the court noted that:

      Unlike governmental agencies which are supposed to act disinterestedly
      and only for the public good, that presumption cannot be made with regard
      to private entities. There is no accountability to the public, either directly
      through the rulemaking process providing for public input and comment or
      indirectly through the appointment and confirmation power and the power
      of the purse. More simply, the keystone behind the prohibition against
      unlawful delegation is that the General Assembly, not private bodies,
      enacts laws which the government agencies implement in accordance
      with the standard given to them in the enactment.

Id.

       Rather than striking all of Section 306(a.2), or undertaking a severability analysis,

the Commonwealth Court declared the law unconstitutional only "insofar as it

proactively approved versions of the AMA Guides beyond the Fourth Edition without



                           [J -100A-2016 and J -100B-2016] - 4
review." Id. Consistent with that narrow remedy, the court remanded the instant matter

to the WCJ with instructions to apply the Fourth Edition of the Guides, the version in

existence when the General Assembly enacted Section 306(a.2) in 1996.

          Judges Anne Covey and Robert Simpson each authored dissenting opinions.             In

Judge Simpson's view, Section 306(a.2) withstands constitutional scrutiny in light of the

fact that "the General Assembly delegated initial impairment ratings to an independent,

Pennsylvania -licensed, board -certified, clinically -active physician," not to the AMA itself.

Id. at 417 (Simpson, J., dissenting).           Judge Simpson also maintained that, because it

would be impractical to expect the legislature to establish and constantly revise a set of

standards for evaluating physical impairment, "the General Assembly may rely on the

medical expertise of the AMA, a well -recognized independent authority, in expressing

current, best -practice medical knowledge."              Id. at 420.      Finally, Judge Simpson

observed that "other states have adopted and judicially upheld similar workers'

compensation provisions requiring the use of the most recent edition of the AMA Guides

in   evaluating impairment in workers' compensation cases." Id. at 419 (citing Madrid         v.

St. Joseph Hosp., 928 P.2d 250 (N.M. 1996) (rejecting a non -delegation challenge

involving the New Mexico legislature's adoption of "the most recent edition" of the

Guides)).        Judge Covey joined Judge Simpson's dissent and authored a separate

dissent addressing the majority's alternative holding that all delegations to private

entities are unconstitutional.

          Both parties filed petitions for allowance of appeal with this Court, which we

granted. Derry takes issue with the Commonwealth Court's conclusion that the General

Assembly's prospective adoption of "the most recent edition" of the Guides violates

Article   II,   Section   1,   whereas Protz argues that the Commonwealth Court, after finding




                                    [J -100A-2016 and J -100B-2016] - 5
Section 306(a.2) to be unconstitutional, erred in remanding her case to the WCJ for

application of the Fourth Edition of the Guides.

       We begin with the non -delegation issue, as to which our standard of review is de

novo and our scope of review plenary. City of Phila.             v.   Fraternal Order of Police Lodge

No. 5 (Breary), 985 A.2d 1259, 1269 n.13 (Pa. 2009). Because the parties' arguments

largely reflect the views expressed in the majority and dissenting opinions below, we

need not recite them at length. In short, Derry argues that the General Assembly is free

to adopt current and future standards that are published by "a well -recognized

independent authority." Brief for Derry at 28 (quoting Protz, 124 A.3d at 420 (Simpson,

J., dissenting)).      Protz, on the other hand, maintains that Section 306(a.2) violates the

non -delegation doctrine embodied in our Constitution                   because it gives the AMA

unfettered discretion over Pennsylvania's impairment -rating methodology. See Brief for

Protz at 16.

       Article   II,   Section    1   of the Pennsylvania Constitution states that "[t]he legislative

power of this Commonwealth shall be vested in a General Assembly, which shall

consist of a Senate and a House of Representatives." PA. CONST. art.                  II, § 1.   That is

why, when the General Assembly empowers some other branch or body to act, our

jurisprudence requires "that the basic policy choices involved in 'legislative power'

actually be made by the [I]egislature as constitutionally mandated."                    Tosto    v.   Pa.

Nursing Home Loan Agency, 331 A.2d 198, 202 (Pa. 1975). This constraint serves two

purposes. First, it ensures that duly authorized and politically responsible officials make

all of the necessary policy decisions, as is their mandate per the electorate.              Wm. Penn

Parking Garage, Inc.         v.       City of Pittsburgh, 346 A.2d 269, 291 (Pa. 1975) (plurality

opinion). And second, it seeks to protect against the arbitrary exercise of unnecessary

and uncontrolled discretionary power. Id.




                                      [J -100A-2016 and J -100B-2016] - 6
          At the heart of the non -delegation doctrine, which we have described as a

"natural corollary" to the text of Article II, Section 1, is the tenet that the General

Assembly cannot delegate "to any other branch of government or to any other body or

authority" the power to make law. Blackwell, 567 A.2d at 636; State Bd. of Chiropractic

Exam'rs     v.   Life Fellowship of Pa., 272 A.2d 478, 480 (Pa. 1971). Or, as John Locke put

it,   legislative power consists of the power "to make laws, and not to make legislators."

JOHN LOCKE, SECOND TREATISE OF GOVERNMENT 87 (R. Cox                     ed.1982). Indeed, the rule is

essential to the American tripartite system of representative government. The framers

of the Constitution believed that the integrity of the legislative function was vital to the

preservation of liberty. See Dep't of Transp.       v.   Ass'n of Am. Railroads,            U.S.     ,




135 S. Ct. 1225, 1237 (2015) (Alito, J., concurring) ("The principle that Congress cannot

delegate away its vested power exists to protect liberty."); see also The Federalist No.

47, at 301         (J. Cooke ed.   1961) (J. Madison) ("The accumulation of all powers,

legislative, executive, and judiciary, in the same hands         .   .   .   may justly be pronounced

the very definition of tyranny.").

          Although our Constitution generally forbids the delegation of "legislative power," it

nonetheless permits the General Assembly, in some instances, to assign the authority

and discretion to execute or administer a law. Blackwell, 567 A.2d at 637. When the

General Assembly does so, the Constitution imposes two fundamental limitations. First,

as mentioned, the General Assembly must make "the basic policy choices," and

second, the legislation must include "adequate standards which will guide and restrain

the exercise of the delegated administrative functions."                      Pennsylvanians Against

Gambling Expansion Fund, Inc.        v.   Commonwealth, 877 A.2d 383, 418 (Pa. 2005); State

Bd. of Chiropractic Exam'rs, 272 A.2d at 481 (quoting Chartiers Valley Joint Sch. v. Cty.

Bd.    of Sch. Dirs. of Allegheny Cty.,    211 A.2d 487, 492-93 (Pa. 1965)). This means, to




                               [J -100A-2016 and J -100B-2016] - 7
borrow Chief Justice Taft's oft -quoted expression, that the law must contain some

"intelligible principle to which the person or body authorized to [act] is directed to

conform." J.W. Hampton, Jr., & Co.     v.   United States, 276 U.S. 394, 409 (1928).

       In   many non -delegation cases, this Court also has stressed the importance of

procedural mechanisms that serve to limit or prevent the arbitrary and capricious

exercise of delegated power.        Tosto, 331 A.2d at 203; see W. Phila. Achievement

Charter Elementary Sch.   v.   Sch. Dist. of Phila., 132 A.3d 957, 966 (Pa. 2016). In Tosto,

for example, the statute at issue required that the administrative agency establish

neutral operating procedures, develop standardized documents, and give the public

notice of proposed agency rules and regulations before promulgating them.                    In

upholding the law, we described these elements as "important safeguard[s] against the

arbitrariness of ad hoc decision making." Tosto, 331 A.2d at 204.

       Similarly, in William Penn, we upheld a tax enabling statute that delegated to the

judiciary the power to assess whether certain local taxes were "excessive or

unreasonable." Wm. Penn Parking Garage, Inc., 346 A.2d at 291. There, a plurality of

this Court found it significant that the General Assembly had assigned this task to the

courts, rather than to an administrative body, because the very structure of the judiciary

serves to protect against the arbitrariness of ad hoc decision making.     In   this regard, we

emphasized that a trial court operating under the statute "must explain the grounds of its

decision in a reasoned opinion which will serve as a precedent to guide decisions in

future cases," and that "trial courts are subject to careful review by appellate courts to

[e]nsure the general consistency of their actions with one another and to confine them

within their proper sphere." Id. at 291-92.

       This Court's most recent non -delegation decision involved a provision in the

Public School Code, see 24 P.S. §§ 1-101         - 27-2702, that gave a five -member School


                           [J -100A-2016 and J -100B-2016] - 8
Reform Commission (comprised mostly of individuals appointed by the Governor)

sweeping powers to improve the finances of distressed school districts. Among other

things, the law delegated to the School Reform Commission the authority to suspend

regulations of the State Board of Education and to suspend provisions of the Public

School Code. W. Phila. Achievement Charter Elementary Sch., 132 A.3d at 959. The

General Assembly placed only minor restrictions upon the Commission's authority.

First, the General Assembly put a few provisions of the Public School Code beyond the

reach of the Commission's suspension power, most of which related to local school -

board elections. Second, the General Assembly required that the Commission submit

annually a report to the Governor and the Education Committees of both the House and

the Senate detailing the progress made in fiscal and academic performance.         Finally,

individual members of the Commission, as public employees, could be removed by the

Governor for "malfeasance or misfeasance."       Id. at 971 (Baer, J., dissenting).   This

Court held that the law violated the non -delegation doctrine because it did not include

concrete measures to channel the Commission's discretion to wield its suspension

power, nor did it include safeguards to protect against arbitrary, ad hoc decision making,

such as a requirement that the Commission hold hearings, allow for public notice and

comment, or explain the grounds for its suspensions in a reasoned opinion subject to

judicial review.

       By any objective measure, the authority delegated to the AMA in Section

306(a.2) of the Workers' Compensation Act is even more broad and unbridled than that

of   the School    Reform Commission     in   West Philadelphia Achievement Charter

Elementary School. The General Assembly did not favor any particular policies relative

to the Guides' methodology for grading impairments, nor did it prescribe any standards




                           [J -100A-2016 and J -100B-2016] - 9
to guide and restrain the AMA's discretion to create such a methodology.3 Without any

parameters cabining its authority, the AMA would be free to: (1) concoct a formula that

yields impairment ratings which are so inflated that virtually every claimant would be

deemed to be at least 50% impaired; or (2) draft a version of the Guides guaranteed to

yield impartment ratings so miniscule that almost no one who undergoes an IRE clears

the 50% threshold; or (3) do anything in between those two extremes. The AMA could

add new chapters to the Guides, or it could remove existing ones. It could even create

distinct criteria to be applied only to claimants of a particular race, gender, or

nationality.4



3
        It is not even clear that the General Assembly, within the bounds of the
Constitution, could meaningfully "guide" the AMA's discretion over the Guides'
methodology. See Agency for Intl. Dev. v. Alliance for Open Soc'y Intl., Inc., 570 U.S.
    , 133 S. Ct. 2321 (2013) (holding that the First Amendment prevents the government
from forcing a private organization to profess publicly a viewpoint not held by the
organization); Knox v. Serv. Emps. Int'l Union, Local 1000, 567 U.S. 298,      132 S. Ct.
2277, 2288 (2012) ("The government may not     .   .compel the endorsement of ideas that
                                                       .


it approves."); Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 641 (1994) ("At the heart
of the First Amendment lies the principle that each person should decide for himself or
herself the ideas and beliefs deserving of expression, consideration, and adherence.").
Furthermore, because the use of the Guides is not unique to Pennsylvania law (or even
to workers' compensation law generally), it is doubtful that the AMA would take
marching orders from any one state legislature. See AM. MED. Ass'N, GUIDES TO THE
EVALUATION OF PERMANENT IMPAIRMENT 20 (6th ed. 2008) ("In the United States, 44
states, 2 commonwealths, and federal employee compensation systems (in about 90+%
of US jurisdictions) either mandate or recommend using the Guides to measure
impairment in workers' compensation claims.").
4
        To be clear, we have no reason to suspect that the AMA has exercised its
authority in an arbitrary or unreasonable manner. Cf. Amicus Brief for The Insurance
Federation of Pennsylvania & The American Insurance Association at 17 (arguing that
the Commonwealth Court's opinion below portrays the AMA as "some shady,
untrustworthy enterprise" and "reflects a surprising hostility towards the medical
profession"). Our Constitution restricts the General Assembly's ability to delegate
legislative authority regardless of the manner in which the recipient wields it. That the
AMA has opted to use its powers for good, so to speak, is no antidote.




                          [J -100A-2016 and J -100B-2016] - 10
       Consider also that the AMA could revise the Guides once every ten years or

once every ten weeks.      If   the AMA chooses to publish new editions infrequently,

Pennsylvania law may fail to account for recent medical advances.          By contrast,

excessive revisions would likely pose severe administrative headaches, inasmuch as

the Guides automatically have the force and effect of law once published.      As these

hypotheticals illustrate, the General Assembly gave the AMA de facto, unfettered control

over a formula that ultimately will determine whether a claimant's partial -disability

benefits will cease after 500 weeks.

       Equally problematic, the General Assembly did not include in Section 306(a.2)

any of the procedural mechanisms that this Court has considered essential to protect

against "administrative arbitrariness and caprice." Tosto, 331 A.2d at 203. The General

Assembly did not, for example, require that the AMA hold hearings, accept public

comments, or explain the grounds for its methodology in a reasoned opinion, which then

could be subject to judicial review.5 Further, the AMA physicians who author the Guides

are, of course, not public employees who may be subject to discipline or removal.


5
       To the contrary, the AMA's revision process has been denounced for its lack of
transparency. In a 2004 article, a group of physicians who authored a chapter of the
Fifth Edition of the Guides offered the following critique.
       The paucity of research on the AMA system is striking, given the fact that
       evaluations based on it determine the allocation of billions of dollars in
       medical and wage replacement payments. In the absence of scientific
       data, the AMA system relies almost exclusively on the opinions of panels
       of medical consultants. Unfortunately, no details have been published
       about how the expert panels were selected or the processes they followed
       to reach decisions about impairment. Moreover, since several different
       groups of experts contributed to the AMA Guides[,] there are significant
       inconsistencies throughout the text.       The combination of inadequate
       validation research and ambiguity regarding the expert panels makes it
       difficult for us or any other observers to determine which elements of the
       AMA system are well substantiated, and which ones need significant
       revision.
(continued...   )




                          [J -100A-2016 and J -100B-2016] - 11
       Echoing Judge Simpson's dissent, Derry argues that the General Assembly

restrained the AMA's authority by mandating that that all IREs be performed by a

Pennsylvania -licensed, clinically active physician. See Brief for Derry at 27. We fail to

see how this does anything to prevent the AMA from acting arbitrarily. Again, Section

306(a.2) provides that "[t]he degree of impairment shall be determined based upon an

evaluation by a physician   .   .   .   pursuant to the most recent edition of the [AMA] 'Guides

to the Evaluation of Permanent Impairment." 77 P.S. § 511.2(1). Thus, the evaluating

physician, who is constrained by law to follow the Guides, has no power to limit the

AMA's delegated authority.

      We also find unavailing               Derry's suggestion that the General Assembly's

prospective adoption of future editions of the Guides constitutes a "policy decision" to

use   the   "the   most   up-to-date          medical   knowledge   when    making   impairment

assessments." Brief for Derry at 29, 33 (arguing that that the General Assembly made

the "policy decision" to "apply the most up-to-date standards reflecting the most current

medical thinking"). As an initial matter, we question Derry's portrayal of the Guides as

merely a collection of medical knowledge. See Ellen Smith Pryor, Flawed Promises: A

Critical Evaluation of the American Medical Association's Guides to the Evaluation of

Permanent Impairment, 103 HARV. L. REV. 964 (1990) (stating that the Guides, "like any

impairment rating scheme, [rest] in large part on important and difficult normative

judgments"). More importantly, Derry's contention distills to a tautology: that the non -

delegation doctrine, which exists to prevent the General Assembly from delegating its

lawmaking authority, is not violated whenever the General Assembly "decides" to



(... continued)
James P. Robinson, Dennis C. Turk & John D. Loeser, Pain, Impairment, and Disability
in the AMA Guides, 32 Johns. L. MED. & ETHICS 315-16 (2004) (footnote omitted).




                            [J -100A-2016 and J -100B-2016] - 12
delegate its lawmaking authority.          Because this reasoning would render the non -

delegation doctrine a nullity, we must reject it.

       This case involves one additional wrinkle not present in West Philadelphia

Achievement Charter Elementary School or           in Tosto.   Here, unlike in those cases, the

General Assembly delegated authority to a private entity, not to a government agency or

body. Conceptually, this fact poses unique concerns that are absent when the General

Assembly, for instance, vests an executive -branch agency with the discretion to

administer the law.        One such concern is that private entities are isolated from the

political process, and, as a result, are shielded from political accountability.6 Because of

this, it is perhaps unsurprising that our precedents have long expressed hostility toward

delegations of governmental authority to private actors. Hetherington          v.    McHale, 329

6
        With regard to the federal non -delegation doctrine, at least one United States
Supreme Court Justice rejected the notion that the legislature can delegate authority to
entities that are not accountable to the public.
       If rulemaking can be entirely unrelated to the exercise of judicial or
       executive powers, foresee all manner of "expert" bodies, insulated from
                               I



       the political process, to which Congress will delegate various portions of
       its lawmaking responsibility. How tempting to create an expert Medical
       Commission (mostly M.D.'s, with perhaps a few Ph.D.'s in moral
       philosophy) to dispose of such thorny, "no -win" political issues as the
       withholding of life-support systems in federally funded hospitals, or the use
       of fetal tissue for research. This is an undemocratic precedent that we
       set-not because of the scope of the delegated power, but because its
       recipient is not one of the three Branches of Government.
Mistretta   v.   United States, 488 U.S. 361, 422 (1989) (Scalia, J., dissenting).
       Although we do not know for certain why the General Assembly delegated to the
AMA the task of creating and revising impairment -rating standards, it is not difficult to
imagine that it simply viewed the never-ending task of adopting new impairment -rating
standards as the type of "no -win" political issue (in the nonpartisan sense) that Justice
Scalia described. See DAVID B. TORREY & ANDREW E. GREENBERG, WEST'S PA. PRAC.,
WORKERS' COMPENSATION § 6:51.70 (suggesting that the General Assembly sought to
avoid "the thorny political issue of partial disability determination every time the AMA
issued a new guidebook").




                               [J -100A-2016 and J -100B-2016] - 13
A.2d 250, 254 (Pa. 1974) (holding that the Constitution "prohibits delegation to private

groups of the power to make governmental appointments"); Olin Mathieson Chem.

Corp. v. White Cross Stores, Inc., No. 6, 199 A.2d 266, 267-68 (Pa. 1964) (holding that

the General Assembly may delegate regulatory power to "responsible governmental

agencies," but not to private persons). Venerable opinions of the Supreme Court of the

United States have done so as well. See e.g., Carter         v.   Carter Coal Co., 298 U.S. 238,

311 (1936) ("This is legislative delegation in its most obnoxious form; for it is not even

delegation to an official or an official body, presumptively disinterested, but to private

persons whose interests may be and often are adverse to the interests of others in the

same business."); A.L.A. Schechter Poultry Corp.        v.   United States, 295 U.S. 495, 553

(1935) (remarking that the National Industrial Recovery Act, which conferred upon

private parties the authority to promulgate rules of "fair competition," represented

"delegation running riot") (Cardozo, J., concurring).

       That said, our precedents to date have not unequivocally supported the

Commonwealth Court's view that the General Assembly cannot, under any set of

circumstances, delegate authority to a private person or entity. See Protz, 124 A.3d at

416.   Notably, this Court occasionally has suggested in non -delegation cases that the

traditional constitutional requirements (i.e., "policy choices" and "adequate standards")

are necessary whenever the General Assembly delegates its authority "to any other

branch of government or to any other body or authority."             Blackwell, 567 A.2d at 636

(emphasis added).       For example, this Court has held unconstitutional a law that

required all chiropractors seeking to renew their licenses to attend either a two-day

conference held by the Pennsylvania Chiropractic Society (a private organization), or

another "equivalent educational conference."      State Bd. of Chiropractic Exam'rs, 272
A.2d at 479.   In   striking down that statute on non -delegation grounds, we recited the




                            [J -100A-2016 and J -100B-2016] - 14
general rule that the General Assembly must provide adequate standards to guide and

restrain the exercise of delegated administrative functions. Id. at 481 (quoting Chartiers

Valley Joint Sch., 211 A.2d at 492-93).     Put another way, we held that the statute in

State Board of Chiropractic Examiners was unconstitutional because it delegated

unchecked and unrestrained authority over chiropractic continuing education, not

because the Chiropractic Society was a private organization. Id. at 481.

         Although we highlight this tension in our jurisprudence, we need not resolve it

today.    As we have explained, Section 306(a.2) could not withstand constitutional

scrutiny even if the AMA were a governmental body. See supra, at 9-11 (comparing the

facts of this case to those in West Philadelphia Achievement Charter Elementary

School, 132 A.3d 957). We merely caution that our holding today should not be read as

an endorsement or rejection of the Commonwealth Court's view that the delegation of

authority to a private actor is per se unconstitutional. Nor do we foreclose the distinct

possibility that a more exacting form of judicial scrutiny is warranted when the General

Assembly vests private actors with regulatory or administrative powers.

         Having determined that the General Assembly unconstitutionally delegated

lawmaking authority to the AMA, we now must consider whether the Commonwealth

Court erred in remanding this case to the WCJ with instructions to apply the Fourth

Edition of the Guides. Although the Commonwealth Court's rationale in this regard is

not entirely clear, it appears that the court's holding was based upon the fact that the

General Assembly, when it enacted Section 306(a.2) in 1996, could have incorporated

by reference the Fourth Edition of the Guides.

         According to Protz, the Commonwealth Court should have struck down Section

306(a.2) in its entirety. Protz notes that "the plain language of Section 306(a.2) contains

no mention of the Fourth Edition of the AMA Guides; rather [it] simply mandates usage




                           [J -100A-2016 and J -100B-2016] - 15
of the 'most recent edition."          Brief for Protz at 18.    Thus, Protz concludes, "the

Commonwealth Court essentially redrafted Section 306(a.2) in a manner that would,              in

the court's view, pass constitutional muster."        Id.   By contrast, Derry argues that the

Commonwealth Court did not err in remanding to the WCJ with instructions to apply the

Fourth Edition of the Guides.           Derry underscores that the Commonwealth Court

"believed that the primary flaw in the statute was not that        it   invoked [the Guides], but

that there was no policy review or guidance for determining whether the most 'recent'

edition should be applied." Brief for Derry at 44. Thus, Derry believes that the Fourth

Edition of the Guides should govern IREs moving forward.

       At the outset, it is important to clarify that the non -delegation doctrine does not

prevent the General Assembly from adopting as its own a particular set of standards

which already are in existence at the time of adoption. However, for the reasons we

have explained, the non -delegation doctrine prohibits the General Assembly from

incorporating, sight unseen, subsequent modifications to such standards without also

providing adequate criteria to guide and restrain the exercise of the delegated authority.

Pennsylvanians Against Gambling Expansion Fund, Inc., 877 A.2d at 418.

       In   matters of statutory interpretation, the General Assembly has instructed us to

assume that    it   "does not intend to violate the Constitution of the United States or of this

Commonwealth."          1   Pa.C.S. § 1922(3).   This means that, if a statute is reasonably

susceptible of two constructions, one that would render it of doubtful constitutionality

and one that would not, we must adopt the latter. See Bricklayers of W. Pa. Combined

Funds, Inc.   v.    Scott's Dev. Co., 90 A.3d 682, 692 (Pa. 2014) ("[C]ourts give statutes a

constitutional interpretation if that is reasonably possible.").

       As a reminder, the relevant portion of Section 306(a.2) provides as follows:

       The degree of impairment shall be determined based upon an evaluation
       by a physician who is licensed in this Commonwealth, who is certified by
       an American Board of Medical Specialties approved board or its


                               [J -100A-2016 and J -100B-2016] - 16
         osteopathic equivalent and who is active in clinical practice for at least
         twenty hours per week, chosen by agreement of the parties, or as
         designated by the department, pursuant to the most recent edition of
         the American Medical Association "Guides to the Evaluation of
         Permanent Impairment."

77 P.S. § 511.2(1) (emphasis added).

         Doubtless, most would understand this language to mean that the IRE physician

must use the edition of the Guides that is the most recent at the time of the examination.

See Stanish     v.    W.C.A.B. (James J. Anderson Const. Co.),             11 A.3d 569, 576 (Pa.

Cmwlth. 2010) (holding that the "most recent edition" of the Guides is the most recent

version in force at the time of the IRE). But, if the above language reasonably can be

understood to mean that physicians should use the edition of the Guides that was the

most recent edition when the General Assembly enacted Section 306(a.2) (i.e., the

Fourth Edition), we should adopt that construction instead. Bricklayers of W. Pa., supra.

         Ultimately, however, we cannot accept that such a reading is a reasonable one.

It   beggars belief that the General Assembly would have used the words "most recent

edition" when    it   really meant "Fourth Edition."    Even more telling is that the General

Assembly, in other sections of the Workers' Compensation Act, explicitly stated that the

Fourth Edition of the Guides should govern. See 77 P.S. § 513(8)(i) -(iii) (providing that

the "Impairment Guides" should be used to calculate the percentage of hearing

impairment); 77 P.S. § 25.5 (defining the term "Impairment Guides" to mean "the

American Medical Association's Guides to the Evaluation of Permanent Impairment,

Fourth Edition"). This is important because we generally assume that, "where a section

of a statute contains a given provision, the omission of such a provision from a similar

section" signifies a different legislative intent.     Fletcher   v. Pa.   Prop. & Cas. Ins. Guar.

Ass'n, 985 A.2d 678, 684 (Pa. 2009). The upshot of this is that we must construe the

"most recent edition" requirement to mean the most recent edition in force at the time of




                              [J -100A-2016 and J -100B-2016] - 17
the IRE, a state of affairs that, for the reasons we have stated, violates the non -

delegation doctrine.

       Having concluded that the requirement that IRE physicians use the most recent

version of the Guides is unconstitutional, we must decide whether it can be severed

from the Workers' Compensation Act. The Act contains a severability provision, 77 P.S.

§   1022, and, as a rule, the individual provisions of all statutes presumptively are

severable.   1   Pa.C.S. § 1925.   Nevertheless, we will decline to sever when, after the

void provisions are excised, the remainder of the statute is incapable of execution in

accordance with the General Assembly's intent. See Stilp     v.   Commonwealth, 905 A.2d
918, 972 (Pa. 2006).

       Consistent with our holding, we must, at minimum, strike from Section 306(a.2)

the unconstitutional "most recent edition" requirement.    As demonstrated below, such

references are pervasive.
       (1) When an employe has received total disability compensation pursuant
       to clause (a) for a period of one hundred four weeks, unless otherwise
       agreed to, the employe shall be required to submit to a medical
       examination which shall be requested by the insurer within sixty days
       upon the expiration of the one hundred four weeks to determine the
       degree of impairment due to the compensable injury, if any. The degree
       of impairment shall be determined based upon an evaluation by a
       physician who is licensed in this Commonwealth, who is certified by an
       American Board of Medical Specialties approved board or its osteopathic
       equivalent and who is active in clinical practice for at least twenty hours
       per week, chosen by agreement of the parties, or as designated by the
       department, pursuant to the most recent edition of the American Medical
       Association "Guidcs to the Evaluation of Pcrmancnt Impairmcnt."

       (2) If such determination results in an impairment rating that meets a
       threshold impairment rating that is equal to or greater than fifty per centum
       impairment under the most recent edition of the American Medical
       Association "Guides to the Evaluation of Permanent Impairment," the
       employe shall be presumed to be totally disabled and shall continue to
       receive total disability compensation benefits under clause (a). If such
       determination results in an impairment rating less than fifty per centum
       impairment under the most recent edition of the American Medical



                            [J -100A-2016 and J -100B-2016] - 18
      Association "Guidcs to thc Evaluation of Permancnt Impairment," the
      employe shall then receive partial disability benefits under clause (b):
      Provided, however, That no reduction shall be made until sixty days'
      notice of modification is given.

      (4) An employe may appeal the change to partial disability at any time
      during the five hundred -week period of partial disability; Provided, That
      there is a determination that the employe meets the threshold impairment
      rating that is equal to or greater than fifty per centum impairment under the
      most recent edition of the American Medical Association "Guides to the
      Evaluation of Permanent Impairment."

      (5) Total disability shall continue until it is adjudicated or agreed under
      clause (b) that total disability has ceased or the employe's condition
      improves to an impairment rating that is less than fifty per centum of the
      degree of impairment defined under the most recent edition of the
      American Medical Association "Guidcs to thc Evaluation of Pcrmancnt
      Impairment."

      (7) In no event shall the total number of weeks of partial disability exceed
      five hundred weeks for any injury or recurrence thereof, regardless of the
      changes in status in disability that may occur. In no event shall the total
      number of weeks of total disability exceed one hundred four weeks for any
      employe who does not meet a threshold impairment rating that is equal to
      or greater than fifty per centum impairment under the most recent edition
      of the American Medical Association "Guides to the Evaluation of
      Permanent Impairment" for any injury or recurrence thereof.

77 P.S. § 511.2 (footnotes omitted).

      Although the prevalence of the offending language, of course, does not by itself

preclude severance, excising only this language would render the remainder of Section

306(a.2) incomprehensible. As the above provisions make clear, the Guides are what

provide critical context to the statute's otherwise hollow phrases, such as "the degree of

impairment."   Id.   Without the aid of the Guides (or some other similar methodology),

what could it possibly mean, for example, to say that a person has "a threshold

impairment rating that is equal to or greater than fifty per centum impairment"? Id.

      We view Section 306(a.2) as a paradigmatic example of a law containing valid

provisions that are inseparable from void provisions.     Consequently, we must strike




                           [J -100A-2016 and J -100B-2016] - 19
Section 306(a.2), in its entirety, from the Act.            See   1    Pa.C.S. § 1925 ("[P]rovisions of

every statute shall be severable   .   .   .   unless the court finds that the valid provisions of the

statute are so essentially and inseparably connected with, and so depend upon, the

void provision or application, that it cannot be presumed the General Assembly would

have enacted the remaining valid provisions without the void one.").

       The Pennsylvania Constitution prevents the General Assembly from passing off

to another branch or body de facto control over matters of policy.                        As we have

explained, this is exactly what the General Assembly did in Section 306(a.2). Because

we must enforce Article II, Section        1   without consideration of the exigencies that arise or

"how trying our economic or social conditions become," we affirm the Commonwealth

Court's holding that Section 306(a.2) violates the non -delegation doctrine.                   Holgate

Bros. Co.   v.   Bashore, 200 A. 672, 675 (Pa. 1938).                 Unlike the Commonwealth Court,

however, we hold that Section 306(a.2) is unconstitutional in its entirety.

       Order affirmed in part and reversed in part.

       Justices Todd, Donohue, Dougherty and Mundy join the opinion.

       Chief Justice Saylor files a concurring opinion.

       Justice Baer files a dissenting opinion.




                            [J -100A-2016 and J -100B-2016] - 20